Name: 2002/48/EC: Commission Decision of 23 January 2002 amending for the seventh time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2002) 292)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  international trade;  family;  agricultural activity;  animal product
 Date Published: 2002-01-24

 Avis juridique important|32002D00482002/48/EC: Commission Decision of 23 January 2002 amending for the seventh time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2002) 292) Official Journal L 021 , 24/01/2002 P. 0028 - 0029Commission Decisionof 23 January 2002amending for the seventh time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2002) 292)(Text with EEA relevance)(2002/48/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Commission Decision 2001/740/EC(4), as last amended by Decision 2002/37/EC(5), concerns certain protection measures with regard to foot-and-mouth disease in the United Kingdom.(2) The Commission adopted Decision 2001/304/EC(6), as last amended by Decision 2001/345/EC(7), on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom. In accordance with this Decision, which came into force on 23 April 2001, a round stamp has been applied to meat and meat products not eligible for dispatch to destinations outside Great Britain under the terms of Decisions 2001/172/EC, 2001/356/EC and 2001/740/EC.(3) The last outbreak of foot-and-mouth disease in Great Britain was recorded on 30 September 2001, more than 3 months ago, and the serological surveillance carried out in order to substantiate the release of disease related restrictions has been completed throughout Great Britain.(4) The improved animal health situation now allows to withdraw the majority of restrictions in particular those applicable to dispatch from Great Britain of products of animal origin and most of the live animals of susceptible species.(5) However, the situation still requires to maintain restrictions on the movement of live sheep, and strict controls on the dispatch of meat not eligible for trade which was derived from animals of susceptible species slaughtered between the date of 1 February, the date of possible virus introduction, and 19 October 2001, the date of adoption of Decision 2001/740/EC allowing under certain conditions the dispatch of certain meats from certain areas.(6) Decision 2001/740/EC should be amended accordingly.(7) The situation should be reviewed at the meeting of the Standing Veterinary Committee scheduled for 5 and 6 February 2002 and the measures adapted where necessary.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/740/EC is amended as follows:1. Article 1(2)(2.2.) is replaced by the following: "2.2. Without prejudice to the provisions of Council Directive 64/432/EEC and of Council Decision 98/256/EC, and to the restrictions on movement of susceptible animals within and through Great Britain applied by the competent authorities of the United Kingdom, the provisions in paragraph 1 shall not apply to dispatch of bovine and porcine animals from areas listed in Annex II."2. Article 2 is replaced by the following: "Article 21. The United Kingdom shall not dispatch meats as defined in paragraph 2 of the bovine, ovine, caprine and porcine species and other biungulates coming from or obtained from animals originating in Great Britain.2. Meats referred to in paragraph 1 includes 'fresh meat' as defined in Directives 64/433/EEC or 91/495/EEC, and 'minced meat and meat preparations' as defined in Council Directive 94/65/EC.3. Provided that the meat is clearly identified, and has been transported and stored since the date of production separately from meats not eligible, in accordance with the provisions of this Decision, for dispatch outside the areas listed in Annex II, the prohibition provided for in paragraph 1 shall not apply to meats referred to in paragraph 2 bearing the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC or, in the case of meat from other biungulates, the health mark provided for in Chapter III of Annex I to Directive 91/495/EEC, and which:(a) was obtained before 1 February 2001, or(b) derived from animals slaughtered or, in the case of meat obtained from wild game of species susceptible to foot-and-mouth disease, killed in areas listed in Annex II after the date of 19 October 2001, or(c) derived from animals reared and slaughtered or, in the case of meat obtained from wild game of species susceptible to foot-and-mouth disease, killed outside the areas listed in Annex II.4. The control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities.5. Meat consigned from the United Kingdom to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: 'Meat conforming to Commission Decision 2001/740/EC of 19 October 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom'."3. Article 3 is replaced by the following: "Article 31. The United Kingdom shall not dispatch meat products of animals of the bovine, ovine, caprine and porcine species and of other biungulates coming from Great Britain, or prepared using meat obtained from animals susceptible to foot-and-mouth disease originating in this part of the United Kingdom.2. The prohibition provided for in paragraph 1 shall not apply to meat products meeting the public health requirements of Directive 77/99/EEC and which:(a) are either made from meats described in Article 2(3), or(b) have undergone one of the treatments laid down in Article 4(1) of Council Directive 80/215/EEC, or have been subjected during preparation uniformly throughout the substance to a pH value of less than 6.3. Meat products consigned from Great Britain to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words: 'Meat products conforming to Commission Decision 2001/740/EC of 19 October 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom.'4. Derogating from the provisions in paragraph 3 it shall be sufficient, in the case of meat products which conform to the requirements of paragraph 2 and have been processed in an establishment operating HACCP(8) and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with the conditions required for the treatment laid down in paragraph 2 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1).5. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of meat products heat treated in hermetically sealed containers so as to ensure that they are shelf stable, to be accompanied by a commercial document stating the heat treatment applied."4. A new subparagraph is added to Article 6(3) as follows: "(d) fresh and frozen bovine and porcine semen produced in accordance with Directives 88/407/EEC and 90/429/EEC respectively after the date of 15 January 2002 in areas listed in Annex II."5. Article 12 is deleted.6. The date of 28 February 2002 in Article 16 is replaced by "31 March 2002".7. The words "United Kingdom, except Northern Ireland and the Isle of Man" in Annex I and the entire Annex III are deleted.Article 2This Decision is addressed to the Member States.Done at Brussels, 23 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 277, 20.10.2001, p. 30.(5) OJ L 15, 17.1.2002, p. 34.(6) OJ L 104, 13.4.2001, p. 6.(7) OJ L 122, 3.5.2001, p. 31.(8) HACCP= Hazard Analysis and Critical Control Points.